 
EMPLOYMENT CONTRACT


BETWEEN: Wuhan Fengxin Agricultural Science and Technology Development Co.,
Ltd., a company legally incorporated under the laws of People’s Republic of
China, having a mailing address at Suite K, 12th Floor, Building A, Jiangjing
Mansion, 228 Yanjiang Ave., Jiang’an District, Wuhan, acting and represented
herein by Mr. WANG PING, chairman of the board, declaring duly
authorized, (hereinafter called the "FENGXIN")
 
AND:   Mr. Wang Ping ,
 
(FENGXIN and Wang Ping hereinafter collectively called "Parties")
 
1. PREAMBLE


The preamble is an integral part of this contract.


WHEREAS FENGXIN requires the services of Wang Ping as President and CEO;
 
WHEREAS, Wang Ping agreed to provide FENGXIN his full-time services as President
and CEO;
 
WHEREAS the parties wish to confirm their agreement in writing;
 
WHEREAS the parties have the capacity and quality of exercise all the rights
necessary for the conclusion and implementation of the agreement found in this
contract;
 
THEREFORE THE FOREGOING, THE PARTIES AGREE AS FOLLOWS:
 
2. PURPOSE
 
2.1 Services
 
Wang Ping agrees to assume full-time for FENGXIN (minimum of forty (40) hours
per week) the role of president and CEO during the entire duration of the
contract;
 
2.2 Term
 
This contract is for an initial term of 36 months, renewable for an additional
period of 24 months unless either party terminates it in writing at least three
(3) months before the expiration of the initial term;


3. CONSIDERATION
 3.1 Service Awards
 
In consideration of the provision of services, FENGXIN to pay Wang Ping, as
compensation;
 
The gross amount of US 162,075 dollars annually is constituted by a basis
compensation of US 55,105 dollars and a conditional Year-end awards that no more
than US 106,970 dollars.
 
 
 

--------------------------------------------------------------------------------

 

 
The basis compensation is calculated at the rate of twelve (12) equal monthly
installments consecutively of US 4,592 dollars each, less withholding taxes
applicable.
The Year-end award shall only be paid under the condition of 3.3.3.
 
3.2 Expenditure incurred
 
FENGXIN will reimburse Wang Ping all reasonable expenses incurred in connection
with this Agreement, upon presentation of appropriate documentation;
 
3.3 Terms and conditions of payment
 
3 .3.1 The price payable by FENGXIN to Wang Ping is as follows:
 
3.3.2 The sum of US 4,592 dollars on the 6th of each month from April, 2014.
 
3.3.3 The sum of Year-end award shall be paid on the Dec 31, 2014, Dec 31,
2015and Dec 31, 2016 only under the condition that FENGXIN’s annual profit reach
or over 150% of its last year’s annual profit. And the data of each FENGXIN’s
annual profit shall in accordance with audit report issued at the end of each
corresponding year.


3.3.4 Expenses will be reimbursed on presentation of an expense account on the
24th of each month.
 
4. SPECIAL PROVISIONS
 
4.1 Obligations of FENGXIN
 
FENGXIN agrees and undertakes to WANG PING as follows:
 
FENGXIN to bring WANG PING collaboration and will provide information necessary
to ensure the full and faithful discharge of services to be rendered;
 
4.2 Obligation to WANG PING
 
WANG PING agrees and undertakes to FENGXIN to the following: The services must
be made full time in a professional manner, according to the rules generally
accepted by industry.
 
4.3 Commitment to confidentiality and nondisclosure
 
WANG PING recognizes that certain disclosures to be provided by FENGXIN have or
may have considerable strategic importance, and therefore represent trade
secrets for purposes of this contract. During the term of this Contract and for
a period of 36 months following the end of it, WANG PING is committed to FENGXIN
to:
 
a) keep confidential and not disclose the information;
 
 
 

--------------------------------------------------------------------------------

 
 
b) take and implement all appropriate measures to protect the confidentiality of
the information;
 
c) not disclose, transmit, exploit or otherwise use for its own account or for
others, elements of information;
 
4.4 Exclusivity of service provider
 
During the term of this Contract and for a period of 24 months following the end
of it, WANG PING is committed to FENGXIN not render services to or for direct or
indirect competitors of FENGXIN.
 
4.5 Responsibilities
 
4.5.1 Board Administration and Support -- Supports operations and administration
of Board by advising and informing Board members, interfacing between Board and
staff, and supporting Board's evaluation of chief executives;
 
4.5.2 Program, Product and Service Delivery: Oversees design, marketing,
promotion, delivery and quality of programs, products and services;
 
4.5.3 Financial, Tax, Risk and Facilities Management:  Recommends yearly budget
for Board approval and prudently manages organization's resources within those
budget guidelines according to current laws and regulations;
 
4.5.4 Human Resource Management: Effectively manages the human resources of the
organization according to authorized personnel policies and procedures that
fully conform to current laws and regulations;
 
4.5.5 Community and Public Relations: Assures the organization and its mission,
programs, products and services are consistently presented in strong, positive
image to relevant stakeholders;
 
4.5.6 Fundraising (nonprofit-specific):Oversees fundraising planning and
implementation, including identifying resource requirements, researching funding
sources, establishing strategies to approach funders, submitting proposals and
administrating fundraising records and documentation.
 
4.6 Relationship between the parties
 
Neither party may bind the other in any way whatsoever to anyone, except in
accordance with the provisions of this contract.
 
4.7 Representations and Warranties WANG PING
 
WANG PING represents and warrants to FENGXIN that:
 
a) He has the capacity required to undertake under this contract, such capacity
was not limited by any commitment to another person;
 
 
 

--------------------------------------------------------------------------------

 
 
b) He has the expertise and experience required to execute and complete the its
obligations under this contract;
 
c) He will make services efficient and professional manner, according to the
rules generally accepted by industry;
 
4.8 Termination of Contract
 
Either party may terminate this contract at any time, upon presentation of a 60
days notice given to the other party. Amounts due and options purchases of
shares will be delivered when calculated on a pro-rata to the time elapsed since
the last payment or the last delivery of stock options.
 
5. GENERAL PROVISIONS
 
Unless specific provision to the contrary in this Agreement, the following
provisions apply.
 
5.1 Force Majeure
 
Neither party can be considered in default under this contract if the
performance of its obligations in whole or in part is delayed or prevented by
following a force majeure situation. Force majeure is an external event,
unforeseeable, irresistible and it absolutely impossible to fulfill an
obligation.
 
5.2 Severability
 
The possible illegality or invalidity of an article, a paragraph or provision
(or part of an article, a paragraph or provision) does not in any way affect the
legality of other items, paragraphs or provisions of this contract, nor the rest
of this article, this paragraph or provision unless a contrary intention is
evident in the text.
 
5.3 Notices
 
Any notice to a party is deemed to have been validly given if in writing and
sent by registered or certified mail, by bailiff or by courier to such party at
the address listed at the beginning of this contract or any other address that
the party may indicate a similar notice to another party. A copy of any notice
sent by mail must be sent by one mode of delivery mentioned above.
 
5.4 Titles
 
The headings used in this contract are only for reference and convenience only.
They do not affect the meaning or scope of the provisions they designate.
 
5.5 No Waiver
 
The inertia, neglect or delay by any party to exercise any right or remedy under
this Agreement shall in no way be construed as a waiver of such right or remedy.
 
5.6 Rights cumulative and not alternative
 
All the rights mentioned in this Agreement are cumulative and not alternative.
The waiver of a right should not be construed as a waiver of any other right.
 
 
 

--------------------------------------------------------------------------------

 
 
5.7 Totality and entire agreement
 
This contract represents the full and entire agreement between the parties. No
statement, representation, promise or condition not contained in this agreement
can and should be allowed to contradict, modify or affect in any manner
whatsoever the terms thereof.
 
5.8 Contract Amendment
 
This contract may be amended only by a writing signed by all parties.
 
5.9 Gender and Number
 
All words and terms used in this agreement shall be interpreted as including the
masculine and feminine and singular and plural as the context or meaning of this
contract.
 
5.10 Assignable
 
Neither party may assign or otherwise transfer to any third party or of his
rights in this contract without the prior written permission of the other party
to that effect.
 
5.11 Computation of time
 
In computing any period fixed by the contract:
 
a) the day that marks the starting point is not counted, but the terminal is;
 
b) non-juridical days (Saturdays, Sundays and holidays) are counted;
 
c) when the last day is not legal, the deadline is extended to the next
juridical day.
 
5.12 Currencies
 
All sums of money under this contract refer to US Dollars.
 
5.13 Applicable Laws
 
This contract is subject to the laws of the People’s Republic of China.
 
5.14 Election of domicile
 
The parties agree to elect domicile in the judicial district of Wuhan P.R.China,
and chose it as the appropriate district to hear any claim arising from the
interpretation, application, and performance, the entry into force, validity and
effect of this contract.
 
 
 

--------------------------------------------------------------------------------

 
 
5.15 Copies
 
When initialed and signed by all parties, each copy of this contract shall be
deemed an original, but these examples do not reflect all one and the same
agreement.
 
5.16 Scope of Contract
 
This contract binds the parties and their successors, heirs and assigns,
respectively.
 
5.17 Solidarity
 
If a party consists of two or more persons, they are forced and severally liable
to the other party.
 
5.18 Time is of Essence
 
If a party must fulfill an obligation under this contract within a specified
time, the passage of time will effectively be part of this notice.
 
6. EFFECTIVE DATE OF CONTRACT
 
This Agreement shall enter into force April 1st, 2014
 
 
SIGNED BY THREE (3) copies,
 
IN THE CITY OF WUHAN, HUBEI PROVINCE, 
DATED April 1st, 2014.
 
 
Wuhan Fengxin Agricultural Science and Technology Development Co., Ltd
 
 
By: /s/ Hanying Li
 
 
/s/ Ping Wang 
Ping Wang
 
 
 